 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KIRK WILLIAMS,

10                                  Petitioner,             Case No. C18-1012-RSL-JPD

11          v.                                              ORDER DENYING PETITIONER’S
                                                            MOTION FOR LEAVE TO CONDUCT
12   JAMES KEY,                                             DISCOVERY

13                                  Respondent.

14

15          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

16   the Court at the present time on petitioner’s motion for leave to conduct discovery. Respondent

17   opposes petitioner’s motion. The Court, having reviewed petitioner’s motion, and the balance of

18   the record, hereby ORDERS as follows:

19          (1)     Petitioner’s motion for leave to conduct discovery (Dkt. 22) is DENIED.

20   Petitioner asserts in his motion that he has been attempting for several years to obtain his public

21   defender’s client file and the prosecutor’s file related to the convictions he is seeking to

22   challenge in this action, and that he has been unlawfully denied access to these files. Petitioner

23
     ORDER DENYING PETITIONER’S MOTION
     FOR LEAVE TO CONDUCT DISCOVERY - 1
 1   speculates that these files will demonstrate that his trial counsel and the prosecutor worked

 2   together to obtain his conviction, thereby violating his constitutional right to receive a fair trial.

 3             The Supreme Court has made clear that “[a] habeas petitioner, unlike the usual civil

 4   litigant in federal court, is not entitled to discovery as a matter of ordinary course.” Bracy v.

 5   Gramley, 520 U.S. 899, 904 (1997). Rather, discovery is available in § 2254 proceedings only in

 6   the discretion of the court and for good cause shown. See Rule 6(a), Rules Governing Section

 7   2254 Proceedings in the United States District Courts.

 8             In addition, in a federal habeas proceeding, the Court’s review is limited to the record

 9   before the state courts when the state courts adjudicated the claims. 28 U.S.C. § 2254(d); Cullen

10   v. Pinholster, 563 U.S. 170, 181-82 (2011). In Cullen, the Supreme Court made clear that

11   “evidence introduced in federal court has no bearing on § 2254(d)(1) review. If a claim has been

12   adjudicated on the merits by a state court, a federal habeas petitioner must overcome the

13   limitation of § 2254(d)(1) on the record that was before that state court.” Id. at 185. Under this

14   limited scope of review, the Court may not consider new evidence not presented to the state

15   courts.

16             Petitioner’s conclusory assertion that the requested files will show that his trial counsel

17   and the prosecutor conspired to obtain his conviction is insufficient to demonstrate an

18   entitlement to discovery. Petitioner sets forth no clear and specific facts in his motion

19   demonstrating that discovery is either necessary or appropriate to resolve the procedural issues

20   and/or substantive claims now before the Court, and his request for leave to conduct discovery

21   must therefore be denied.

22

23
     ORDER DENYING PETITIONER’S MOTION
     FOR LEAVE TO CONDUCT DISCOVERY - 2
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Robert S. Lasnik.

 3          DATED this 27th day of February, 2019.

 4

 5

 6
                                                  A
                                                  JAMES P. DONOHUE
 7                                                United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITIONER’S MOTION
     FOR LEAVE TO CONDUCT DISCOVERY - 3
